Fourth Court of Appeals
                                         San Antonio, Texas
                                                  July 20, 2022

                                             No. 04-22-00163-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding 1

                                                     ORDER

       On March 18, 2022, relator filed a petition for writ of mandamus. Respondent filed a
response to which relator replied.

        We conditionally grant the petition for writ of mandamus and order the Honorable Mary
Lou Alvarez to, within fifteen days of this order, (1) vacate decretal paragraph 2.3 of the March
22, 2022 Benchmark Hearing After Final Order and (2) file a copy of the written order in this
court. See TEX. R. APP. P. 52.8(c). The writ will issue only in the event we are informed Judge
Alvarez has failed to comply with this order.

         It is so ORDERED on July 20, 2022.

                                                                        _____________________________
                                                                        Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.

                                                                        _____________________________
                                                                        Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-PA-01945, styled In the Interest of J.D., pending in the 150th Judicial
District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.